Appellee filed his application for, and was awarded, compensation for an injury alleged to have arisen out of and in the course of his employment by appellant. Appellant contends the injury did not arise out of and in the course of the employment, but that it was caused wholly by a disease, and that the employment had nothing whatever to do with producing *Page 407 
the injury for which compensation was awarded. Appellant also objects to the sufficiency of the finding to sustain the award, but, viewing the finding as a whole, it is sufficient and not subject to the objection urged. The next contention of appellant relates to the sufficiency of the evidence to sustain the facts found. In determining this question, this court is limited to a consideration of the evidence most favorable to appellee, including such inferences favorable to appellee as might have been fairly drawn by a jury, if the matter had been triable by, and had been tried by, a jury. Southern Product Co. v.Franklin Coil Hoop Co. (1914), 183 Ind. 123, 106 N.E. 872;Kauffman v. Bardo (1925), 83 Ind. App. 482, 148 N.E. 496. Applying this rule, we find the evidence sufficient to sustain the finding.
The award is, therefore, affirmed.
Dausman, J., absent.